Citation Nr: 1714638	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Navy from October 1990 to September 1991.  The appellant received the National Defense Service Medal and Southwest Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which informed the appellant that her claim for VA benefits was denied.  The decision indicated that the appellant's claim had been denied on four previous occasions and that she had to submit new and material evidence concerning the character of her discharge from service.  

In November 2012, the Board remanded the issue of whether new and material evidence has been submitted to reopen the prior decision for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2015, the appellant submitted additional evidence in support of her appeal.  In May 2012, the appellant submitted a waiver for any evidence submitted following his May 2012 supplemental statement of the case (SSOC).  Accordingly, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2016).  

The Board notes that the appellant initially filed a claim for disability benefits in December 1991.  In an August 1992 administrative decision, the RO determined that the appellant's discharge for the period from October 1990 to September 1991 was under dishonorable conditions and constitutes a bar to the receipt of VA benefits.  The appellant was notified of the decision in September 1992.  In a March 2017 Informal Hearing Presentation, the appellant, through her representative, asserts that her January 1993 statement should be considered a notice of disagreement (NOD), as it was submitted within one year of her notification of the August 1992 decision, it specified that she believed her discharge was honorable, and it was submitted in direct response to that notice.  The Board agrees.  Viewing the January 1993 statement in the way most favorable to the appellant, the Board construes it as a NOD with the RO's August 1992 administrative decision that determined the appellant's discharge was dishonorable and a thus a bar to the receipt of VA benefits.  Jarvis v. West, 12 Vet. App. 559 (1999) (whether a written communication constitutes a NOD is based on both the actual wording of the communication and the context in which it was written).  

The January 1993 statement satisfies the requirements of a NOD because it is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) and a desire to contest the result.  38 C.F.R. § 20.201 (2016).  Furthermore, because the January 1993 statement was received by VA within one year of the August 1992 administrative decision, it is timely.  38 C.F.R. § 20.302(a) (2016).

Because the Veteran has filed a NOD in relation to the August 1992 administrative decision, the Board need not address whether new and material evidence has been received.  Therefore, the issue has been recharacterized as indicated on the title page.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

The appellant disagrees with the determination that her period of service is characterized as dishonorable for purposes of receiving VA benefits.  Indeed, the appellant essentially asserts that her documented in-service complaints and subsequent psychiatric diagnosis shortly following discharge indicate that the appellant should have received a medical discharge rather than an administrative discharge.  See April 2009 NOD and October 2012 Informal Hearing Presentation.  

A veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(a) (2016).

Under 38 C.F.R. § 3.12, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions. 38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is "willful misconduct" where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2016).  "Persistent" is not defined by VA regulation.

A review of the record shows that the appellant received an administrative separation by reason of misconduct due to the commission of a serious offense and pattern of misconduct.  Her service records indicate that she received several non-judicial punishments from March 1991 to August 1991 for offenses such as being disrespectful towards a superior commissioned officer, unauthorized absence, failure to obey a lawful order, dereliction of duty, making and uttering checks without sufficient funds, and failure to go at time prescribed.  The August 1992 administrative decision stated that the appellant's discharge was under dishonorable conditions and constitute a bar to the receipt of VA benefits.  

In this case, the appellant's service treatment records document that in November 1990, she was referred for evaluation for fitness for duty due to inability to follow instructions.  Upon objective evaluation, a clinical psychologist determined that the appellant's "problems stem more from marginal intellectual ability than poor motivation" and found no psychopathology evident at that time.  An August 1991 discharge examination noted that the appellant was not psychotic or suicidal, but possibly had a personality disorder, schizotypal.  In connection with her administrative discharge, the appellant underwent further evaluation.  In the August 1991 internal medicine evaluation, the physician found that the appellant had probable conversion reaction of the right upper extremity and depressive symptoms or ideas of grandeur without psychosis.  In the August 1991 psychiatric evaluation, the psychiatrist noted that the appellant offered no psychiatric complaints and overall found no Axis I diagnosis. 

The record includes private treatment records establishing that the appellant was diagnosed for psychotic disorder, not otherwise specified, in April 1992, less than one year after her discharge.  Subsequent records from 1992 to 1996 also indicate that the appellant had been hospitalized on multiple occasions and had received diagnoses for schizophrenia, schizoaffective disorder, and bipolar disorder, manic with psychotic features.  None of these records address whether the appellant's mental health symptomatology arose during her active duty service.  

However, these findings show that the appellant was diagnosed with a mental illness soon after discharge, which calls into question the appellant's state of mind at the time she committed the offenses which led to her discharge.  As such, the Board finds that the record is not sufficient to adjudicate the claim on the merits.  Accordingly, a remand to obtain a VA opinion to determine whether the appellant was insane, based on the VA definition, at the time of she committed her misconduct.   


Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion from an appropriately qualified examiner to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant was insane as defined by VA at the time she committed the misconduct that caused her discharge under other than honorable conditions.  

In providing the requested opinion, the examiner is advised that the misconduct in question includes: (1) on or about March 11, 1991, being disrespectful towards superior commissioned officer; (2) unauthorized absence on June 20, 1991 and July 7, 1991; (3) being disrespectful towards a chief petty officer on July 3, 1991; (4) failure to obey lawful order of a chief officer on July 7, 1991; (5) dereliction of duty on June 26, 1991; (6) failure to obey lawful order on June 26, 1991; (7) false official statement on July 3, 1991; (8) making and uttering checks without sufficient funds; and (9) on or about August 2, 1991, failure to go at time prescribed; disrespect towards senior petty officers.  

Only if deemed necessary to provide an opinion, should the Veteran be afforded a VA psychiatric examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

The examiner is also advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

2.  After completing the requested actions, and any additional notification and/or development deemed necessary, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

